Citation Nr: 0531703	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-31 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to January 
1987.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a June 2002 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In August 2005, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing held at 
the RO in Phoenix, Arizona.


FINDING OF FACT

The veteran's current headaches, diagnosed variously as 
mixed-type, tension, and migraine headaches, are related to 
her symptoms of headaches in service. 


CONCLUSION OF LAW

The criteria for service connection for migraine headaches 
have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), was enacted.  It redefined the obligations 
of VA with respect to the duty to assist and imposed on VA 
certain notice requirements.  Final regulations implementing 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, including claims not decided as of that date.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  The 
Board's decision below grants service connection for migraine 
headaches.  As such, the Board finds no need to further 
discuss compliance with VCAA duties to notify and assist.

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  Generally, service 
connection requires: (1) existence of a current disability; 
(2) existence of the disease or injury in service; and (3) a 
nexus between the current disability and any injury or 
disease incurred therein.  See, e.g., Pond v. West, 12 Vet. 
App. 341 (1999).  Service connection may also be granted for 
a disease diagnosed after discharge when the evidence 
indicates incurrence in service.  38 C.F.R. § 3.303(d) 
(2005).  

The veteran contends that she suffers almost daily from 
headaches.  She reports experiencing nausea, blurred vision, 
light sensitivity, and difficulty concentrating due to their 
severity.  See Statement in Support of Claim dated March 
2001.  The veteran states that she takes medication nightly 
to relieve her headaches, but still continues to suffer.  See 
Notice of Disagreement (NOD) dated May 2003.  

at an August 2005 travel board hearing, the veteran testified 
that she first began having headaches shortly after entering 
the military.  She reported that the headaches started out 
mildly and would increase in intensity.  The veteran stated 
that she was treated with the maximum amount of medication 
and sent back to active duty.  The veteran further testified 
that she continued to suffer from headaches throughout her 
military career and that they continued to get worse.  She 
reported that the headaches persisted after discharge and 
that she was continually treated at both private and VA 
facilities.  The veteran noted that she currently suffers 
from severe headaches about two to three times per month, 
which, at times, last up to two weeks and beyond.  When her 
normal medication did not relieve the pain, the veteran would 
go to the VA Medical Center (VAMC) for an injection.  The 
veteran submitted evidence of frequent absences from work due 
to headaches.  

The veteran's service medical records indicate the consistent 
nature of the veteran's headaches throughout service, 
although the complaints were associated with other ailments 
at times, including head congestion, earaches and sore 
throat.  In addition, she was diagnosed with a myriad of 
problems as a result of the headaches.  See medical reports 
dated December1984 (diagnosis of probable tension headaches); 
April 1985 (diagnosis of headaches); March 1986 (diagnosis of 
upper respiratory infection); and December 1986 (diagnosis of 
sinusitis).  

Post-service medical records also demonstrate the persistent 
nature of the veteran's headaches.  She was also diagnosed 
with various types of headaches, including several diagnoses 
of migraines.  See December 1995 VA outpatient treatment 
report (diagnosis of migraines); June 2002 VA general medical 
examination; February 2003 VAMC progress note (diagnosis of 
migraine/tension headaches); July 2003 Neurological 
Associates of Tucson report (diagnosis of mixed-type 
headaches, including a common migraine variant); and December 
2003 VAMC medical record.  

During a January 2004 neurology clinic visit, the VA examiner 
reviewed her medical records and noted that the symptoms as 
reported by the veteran, including dizziness, nausea, blurry 
vision, and visual "spots," are characteristic of 
migraines.  The VA examiner also noted characteristics of 
tension headaches throughout her medical records, and noted 
that an overlap between migraine and tension headaches is not 
unusual.  The VA examiner opined that "there is no clear 
indication that the patient's current headaches are different 
from the ones she used to get while on active duty."  See 
January 2004 VAMC medical record.  

The record amply demonstrates that the veteran has a current 
headache disability, diagnosed variously as mixed-type, 
tension, and migraine headaches.  Secondly, the veteran's 
service medical records indicate that she regularly 
complained of, and was treated for, headaches while in 
service.  Lastly, by determining that no clear indication 
existed that the current headaches suffered by the veteran 
are different from those she suffered while on active duty, a 
nexus opinion was provided by a VA examiner.  As such, the 
Board finds that the evidence supports the veteran's claim of 
entitlement to service connection for migraine headaches.   



ORDER

Service connection for migraine headaches is granted.  






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


